Citation Nr: 0609069	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  05-11 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).
 
3.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision by the RO in Muskogee, Oklahoma 
which, among other things, disallowed the veteran's claim for 
service connection for depression.

The RO has treated the veteran's depression claim as though 
it was previously and finally denied in August 1976 and 
February 2003.  In this regard, the Board notes that the RO 
did, in fact, deny service connection for a "nervous 
condition" in August 1976.  However, the veteran did not 
carry a diagnosis of depression at the time of that decision, 
and the RO did not consider service connection for depression 
per se.  Moreover, after the RO entered its decision in 
February 2003, specifically disallowing service connection 
for depression, the veteran filed a timely notice of 
disagreement (NOD) with the RO's determination.  The RO 
furnished him a statement of the case (SOC) in March 2005 
(albeit in connection with what the RO believed to be a later 
filed claim to reopen), and he filed a substantive appeal 
within 60 days.  Under the circumstances, the Board finds 
that the current claim for depression is best viewed as a new 
claim-on appeal from the RO's February 2003 decision-rather 
than as a claim to reopen a prior final disallowance.  See 38 
C.F.R. 20.200, 20.201, 20.302 (2005); Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  The Board will therefore 
review the claim de novo.  

In March 2003, when the veteran filed his NOD with respect to 
the RO's February 2003 decision, he indicated that he wished 
to appeal the entire decision, presumably not only the RO's 
denial of service connection for depression, but also the 
denials of service connection for PTSD and hepatitis C.  Thus 
far, he has not been furnished an SOC addressing these latter 
two issues.  This matter is addressed in further detail, 
below.

For the reasons stated, this case is being REMANDED for 
additional development.  The veteran will be notified if 
further action is required on his part.


REMAND

Generally speaking, VA is required to provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the veteran has a current diagnosis of 
depressive disorder.  The record shows that he was given a 
provisional diagnosis of depression during service (finally 
diagnosed as immature personality), and there is evidence in 
the file, including lay statements, which suggests that he 
has suffered from emotional difficulties since.  
Nevertheless, it is not entirely clear from the record 
whether his current problems with depression can properly be 
attributed to his period of active military duty.  Under the 
circumstances, the Board finds it necessary to obtain a 
medical opinion on the matter, one that takes into account 
the veteran's complete medical and military history.  38 
C.F.R. § 3.159(c)(4) (2005).

As noted previously, the veteran has filed a timely NOD with 
respect to the RO's February 2003 denial of his claims for 
service connection for PTSD and hepatitis C.  See 
Introduction, supra.  To date, however, no SOC as to these 
issues has been furnished.  In Manlincon v West, 12 Vet. App. 
238 (1999), the Court held that when an appellant files a 
timely NOD as to a particular issue, and no SOC is furnished, 
the Board should remand, rather than refer, the issue to the 
RO for the issuance of an SOC.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Obtain records of any relevant 
treatment the veteran has received for 
depression at the VAMC in Muskogee, 
Oklahoma, since August 15, 2003.  The 
evidence obtained should be associated 
with the claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
a psychiatric examination for purposes of 
obtaining an opinion as to the likely 
etiology of his depression.  The examiner 
should review the claims file in 
connection with the examination.  After 
examining the veteran, and conducting any 
indicated testing, the examiner should 
offer an opinion as to whether the 
veteran has a depressive disorder.  If 
the veteran is found to have a depressive 
disorder, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (i.e., whether it is 50 
percent or more probable) that the 
depressive disorder can be attributed to 
his period of active military service.  
In so doing, the examiner should comment 
on the significance, if any, of the 
veteran's diagnosis of immature 
personality in service, and the 
provisional diagnosis of depression that 
preceded it.  A complete rationale should 
be provided.

3.  Thereafter, take adjudicatory action 
on the veteran's claim for service 
connection for a depressive disorder.  If 
the benefit sought remains denied, issue 
a supplemental SOC to the veteran and his 
representative.

4.  Furnish the veteran an SOC, in 
accordance with 38 C.F.R. § 19.29, 
addressing his NOD with respect to the 
February 2003 decision on the issues of 
post-traumatic stress disorder and 
hepatitis C, unless the matters are 
resolved by granting the benefit sought, 
or the NOD is withdrawn.  The claims 
should be certified to the Board for 
appellate review if, and only if, a 
timely substantive appeal is received.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

